Exhibit 10.2
 
Exhibit B


Reimbursement Agreement – Tianwei
 
As of October 12, 2011
 
Hoku Corporation
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Attention: Chief Executive Officer


Re:           Financing Costs Reimbursement


Ladies and Gentlemen:
 
Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
the date hereof  among Hoku Corporation, as a borrower (“Hoku”), Hoku Materials,
Inc., as a borrower, and Bank of China, New York Branch, as lender (the
“Lender”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
 
As an inducement and condition to the Lender’s willingness to provide a term
credit facility in an aggregate principal amount of up to $22,110,000 to Hoku on
the terms and conditions set forth in the Credit Agreement, Hoku has requested
its parent company, Tianwei New Energy Holdings Co., Ltd. (“Tianwei”), and
Tianwei has agreed, to procure one or more standby letters of credit (the
“Letters of Credit”) in favor of the Lender to secure Hoku’s obligations to the
Lender pursuant to the Credit Agreement.
 
In consideration of Tianwei’s procuring the Letters of Credit, Hoku agrees to
reimburse Tianwei for all interest, fees and expenses incurred by Tianwei
pursuant to the Letters of Credit and all other interest, fees and expenses
(including reasonable counsel fees) incurred by Tianwei in connection with the
negotiation, execution or performance of the Letters of Credit (collectively,
the “Reimbursement Obligations”), by promptly paying all amounts of the
Reimbursement Obligations requested by Tianwei in immediately available funds to
the bank account specified by Tianwei.
 
This letter agreement will become effective upon the execution and delivery
hereof.  This letter agreement constitutes the entire agreement between the
parties with respect to the subject matter of hereof.
 
This letter agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.
 
 
Very truly yours,
 

 
TIANWEI NEW ENERGY HOLDINGS CO., LTD.
 
By:
/s/ Zhengfei Gao
   
Name:
Zhengfei Gao
   
Title:
General Manager

 
Agreed and accepted:
 
HOKU CORPORATION
 
By:
/s/ Scott B. Paul
   
Name:
Scott B. Paul
   
Title:
Chief Executive Officer
 


 
 